 



EXHIBIT 10.10

      (INTUIT LOGO) [f96197f9619701.gif]
 
  PO Box 7850, MS 2550
 
  Mountain View, CA 94039-7850

January 20, 2004

Daniel Manack

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Re: Separation Terms and Release Agreement

Dear Dan:

     This letter confirms the terms of your separation from the employment of
Intuit Inc. and offers you a transition package in exchange for your waiver and
release of claims in favor of Intuit Inc. and its officers, directors,
employees, agents, representatives, subsidiaries, divisions, affiliated
companies, successors, and assigns (collectively, “The Company”).



1.   Termination Date. Your employment with the Company will end effective
February 13, 2004 (the “Termination Date”).



2.   Acknowledgment of Payment of Wages. On the Termination Date, we will
deliver to you a final paycheck that includes payment for all accrued wages,
salary, accrued and unused vacation time, reimbursable expenses, and any similar
payments due and owing to you from the Company as of the Termination Date
(“collectively referred to as “Wages”).



    By accepting these final payments, you will acknowledge and agree that the
Company does not owe you any other Wages.



    You understand and agree that your account in Intuit’s Executive Deferred
Compensation Plan will be distributed to you in January 2005, in accordance with
the terms and conditions of the plan.



3.   Separation Benefits. Pursuant to your December 18, 2001 offer letter, you
will receive the following separation benefits: (a) within thirty days of your
Termination Date, the Company will provide you with a lump sum payment of
$156,000 which is equal to six months’ of your current base salary and which
will be paid to you less all normal and appropriate withholdings and deductions;
and (b) as of your Termination Date, and as more fully detailed in Paragraph 6
below, the Company will provide you with six months’ of accelerated vesting of
your 100,000 share stock option granted to you on January 28, 2002.



4.   Consideration For Release. In consideration of the waiver and release of
claims set forth in Paragraphs 9 and 10 below, and by your signing this Release
Agreement (“the Agreement”), the Company agrees to provide you with a bonus
payment in the amount of $187,200 which is equal to 100% of your 60% of base
target under Intuit’s Performance Incentive Plan (the “IPI”) for the 2004 fiscal
year (August 1, 2003 through July 31, 2004). This will be paid to you in August
or September 2004 at the time Company employees receive their IPI payouts for
the 2004 fiscal year. All normal withholdings and deductions will be applied
before the bonus payment is made

 



--------------------------------------------------------------------------------



 



    to you. This payment is in addition to any amounts owed you by the Company.
You understand that if you do not sign the Agreement or if you revoke the signed
Agreement as described in Paragraph 18 below, the Company has no obligation to
provide you with any of the foregoing.



5.   COBRA Continuation Coverage. Your Company provided health coverage will
continue through the last day of the month in which your Termination Date
occurs. If you are eligible for continued health coverage benefits and timely
elect COBRA continuation, you may continue health coverage pursuant to the terms
and conditions of COBRA at your own expense. Our COBRA administrator will
contact you shortly. All other insured benefit coverage (e.g. life insurance,
disability insurance, etc.) will end on the Termination Date.



6.   Equity Compensation.



  A.   Stock Options.



    The Company has granted you four stock options. The Company granted you an
option for (a) 100,000 shares on January 28, 2002 at an exercise price per share
of $39.38 (your “New Hire Option”); (b) 12,500 shares on July 31, 2002 at an
exercise price per share of $43.98 (your “Second Option”); (c) 12,500 shares on
September 25, 2002 at an exercise price per share of $44.32 (your “Third
Option”); and (d) 20,000 shares on July 30, 2003 at an exercise price per share
of $42.27 (your “Fourth Option”).



    As of January 12, 2004, you have vested in the following number of shares
for each of your four options:



  •   47,916 shares of your New Hire Option of which 0 remain exercisable     •
  5,903 shares of your Second Option of which 348 remain exercisable     •  
5,208 shares of your Third Option of which 0 remain exercisable     •   0 shares
of your Fourth Option



    You are subject to the Company’s Insider Trading Policy for Access Persons.
Accordingly, you may only sell shares received on exercise of stock options when
the Company’s trading window is open. Beginning January 3, 2004 through your
Termination Date, the Company’s trading window will be closed and you will be
unable to sell shares you receive on exercise of your options. Following your
Termination Date you will no longer be subject to the Company’s trading window
restrictions. You will have ninety days following your Termination Date in which
to exercise any vested, but as of then unexercised, option shares. Although you
will no longer be subject to the Company’s trading window restrictions, you will
still be subject to federal and state law prohibitions against insider trading.



    You will continue to vest in accordance with the original terms of your
options through your Termination Date. As of your Termination Date and in
accordance with your December 18, 2001 offer letter, you will automatically vest
in an additional 12,500 shares under your New Hire Option which is the number of
shares in which you would have vested had you remained employed six months
following your Termination Date. If you do not exercise any of the option shares
before your Termination Date, as of your Termination Date, you will have vested
in the following number of shares for each of your four options:



  •   62,500 shares of your New Hire Option of which 14,584 will be exercisable
    •   6,250 shares of your Second Option of which 347 will be exercisable    
•   5,555 shares of your Third Option of which 347 will be exercisable

Page 2 of 6
Intuit Confidential



--------------------------------------------------------------------------------



 



  •   0 shares of your Fourth Option



    You will have ninety days following your Termination Date in which to
exercise any vested, but as of then unexercised, option shares.



    When we get closer to your Termination Date, the Company will provide you
with a Stock Closing Statement and Intuit Employee Stock Option Information
Memorandum that contains important information regarding the number of shares
that may be exercisable as of your Termination Date under your options, and the
final date you may exercise these options. Please read these documents carefully
as there are no extensions to the expiration date of the options.



  B.   Matching Unit Awards



    The Company has granted you stock bonus awards in accordance with the
Executive Stock Ownership Program as matching unit awards for your share
purchases under the Company’s Employee Stock Purchase Plan (the “ESPP”). The
Company awarded you a matching unit award for 70 shares for your purchase of 141
shares under the ESPP on June 13, 2003. The Company awarded you a matching unit
award for 53 shares for your purchase of 106 shares under the ESPP on
September 15, 2003. The Company awarded you a matching unit award for 52 shares
for your purchase of 105 shares under the ESPP on December 15, 2003.



    The matching unit awards are subject to a four-year cliff-vesting period.
Provided you do not resign earlier than your Termination Date, in accordance
with the Stock Bonus Agreements documenting your matching unit awards, you will
vest pro-rata in a percentage of the total number of shares subject to each of
the Awards equal to your number of full months of service since the date of
grant divided by forty-eight months, rounded down to the nearest whole share.
You will have taxable income subject to required federal and state tax
withholding as a result of the vesting and issuance of these shares. Your
taxable income will be equal to the closing price of Intuit stock on the Nasdaq
National Market on your Termination Date multiplied by the number of vested
shares. The shares will be issued to you after the Company withholds sufficient
shares to cover the required tax withholding.



    Please contact Sharon Savatski at Intuit if you need more information on
your options or your matching unit awards. Her direct dial is 650-944-6504.



7.   Return of Company Property. By signing below, you represent that you have
returned all the Company property and data of any type whatsoever that was in
your possession or control except the Company laptop with docking station, which
Company agrees you can keep provided you delete all Company Confidential
Information (see below).



8.   Confidential Information. You hereby acknowledge that as a result of your
employment with the Company you have had access to the Company’s Confidential
Information. Without limiting any Invention Assignment and Confidentiality
Agreement you have previously executed, you agree you will hold all such
Confidential Information in strictest confidence and that you may not make any
use of such Confidential Information on behalf of any third party. You also
confirm that you have delivered to the Company all documents and data of any
nature containing or pertaining to such Confidential Information and that you
have not taken with you any such documents or data or any copies thereof. You
further agree that you will comply with your continuing obligations pursuant to
your December 18, 2001 Offer Letter from Intuit.

Page 3 of 6
Intuit Confidential



--------------------------------------------------------------------------------



 



9.   Waiver of Claims. The payments and agreements set forth in this Agreement
fully satisfy any and all accrued salary, vacation pay, bonus pay,
profit-sharing, termination benefits or other compensation to which you may be
entitled by virtue of your employment with the Company or your termination of
employment. You acknowledge that you have no claims and have not filed any
claims against the Company based on your employment with or the separation of
your employment with the Company. You hereby release and forever discharge the
Company, its successors, subsidiaries and affiliates, current and former
officers, agents and employees from any and all existing claims, demands, causes
of action, damages and liabilities, known or unknown, that you ever had, now
have or may claim to have had arising out of or relating in any way to your
employment or non-employment with the Company including, without limitation,
claims based on any oral or written employment agreement, claims for wages,
bonuses, expense reimbursement, and any claims that the terms of your employment
with the Company, or the circumstances of your separation, were wrongful, in
breach of any obligation of the Company or in violation of any of your rights,
contractual, statutory or otherwise.



    Such rights include, but are not limited to, your rights under the following
Federal and state statutes: the Employee Retirement Income Security Act (ERISA)
(Pension and employee benefits); the Federal Railroad Safety Act (45 U.S.C.
Section 421 et. seq.); the Occupational Safety and Health Act (safety matters);
the Family and Medical Leave Act of 1993; the Worker Adjustment and Retraining
Act (“WARN”) (notification requirements for employers who are curtailing or
closing an operation) and Federal Common Law; tort; wrongful discharge; workers’
compensation retaliation; tortious interference with contractual relations,
misrepresentation, fraud, loss of consortium; slander, liable, defamation,
intentional or negligent infliction of emotional distress; claims for bonuses or
fringe benefits; vacation pay; sick pay; insurance reimbursement, medical
expenses, and the like.



    You expressly waive any benefits of Section 1542 of the Civil Code of the
State of California, which provides: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”



10.   Waiver of Discrimination Claims. You understand that various federal,
state and local laws prohibit age, sex, race, disability, benefits, pension,
health and other forms of discrimination and that these laws can be enforced
through the U.S. Equal Employment Opportunity Commission, state and local human
rights agencies and federal and state courts. You understand that if you believe
your treatment by the Company was discriminatory, you have the right to consult
with these agencies and to file a charge with them or file a lawsuit. You have
decided voluntarily to enter into this Agreement, and waive the right to recover
any amounts to which you may have been entitled under such laws, including but
not limited to, any claims you may have based on age or under the Age
Discrimination in Employment Act of 1967 (age); Title VII of the Civil Rights
Act of 1964 (race, color, religion, national origin or sex); the 1991 Civil
Rights Act; the Older Workers Benefit Protection Act (“OWBPA”) (age); the
Vocational Rehabilitation Act of 1973 (handicap); The Americans with
Disabilities Act of 1990 (Handicap); 42 U.S.C. Section 1981, 1986 and 1988
(race); the Equal Pay Act of 1963 (prohibits pay differentials based on sex);
the Immigration Reform and Control Act of 1986; Executive Order 11246 (race,
color, religion, sex or national origin); Executive Order 11141 (age); Vietnam
Era Veterans Readjustment Assistance Act of 1974 (Vietnam era veterans and
disabled veterans);and California and Texas state statutes of similar effect.



11.   Non-disparagement. You agree that you will not disparage the Company or
its products, services, agents, representatives, directors, officers,
shareholders, attorneys, employees, affiliates,

Page 4 of 6
Intuit Confidential



--------------------------------------------------------------------------------



 



    successors or assigns, or any person acting by, through, under or in concert
with any of them, with any written or oral statement. The Company agrees that
senior executives familiar with the terms of your separation will not disparage
you or the services you have performed for the Company.



12.   Legal and Equitable Remedies. You agree that the Company shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief without prejudice to any other
rights or remedies the Company may have at law or in equity for breach of this
Agreement.



13.   Arbitration of Disputes. You and the Company agree to submit to mandatory
binding arbitration any claim arising out of or relating to this Agreement. By
signing below, you and the Company waive any rights you and the Company have to
trial by jury in regard to any such claims. You agree that the American
Arbitration Association will administer any such arbitration(s) under its
National Rules for the Resolution of Employment Disputes, fees to be borne by
the Company, subject to the provisions of Paragraph 14 (regarding attorney’s
fees). This Agreement does not extend or waive any statutes of limitations or
other provisions of law that specify the time within which a claim must be
brought.



14.   Attorney’s Fees. If any legal action is brought to enforce the terms of
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which such prevailing party may be entitled.



15.   No Admission of Liability. This Agreement is not and will not be construed
or contended by either party to be an admission or evidence of any wrongdoing or
liability on the part of the other party, its representatives, attorneys,
agents, partners, officers, shareholders, directors, employees, subsidiaries,
affiliates, divisions, successors or assigns. This Agreement will be afforded
the maximum protection allowable under California Evidence Code Section 1152
and/or any other state or Federal provisions of similar effect.



16.   Review of Agreement. You may not sign this Agreement prior to your
Termination Date. You may take up until your Termination Date (February 13,
2004), which provides you with at least twenty-one (21) days to consider this
Agreement and release. By signing below, you affirm that you were advised to
consult with an attorney before signing this Agreement and were given ample
opportunity to do so. You understand that you may not sign this Agreement before
the Termination Date, and that this Agreement will not become effective until
you return the original properly signed Agreement to Intuit. You further
understand that the amounts to be given to you, identified in Paragraph 4 above,
in exchange for your agreement, will be paid within 21 business days following
your return of the original properly signed Agreement.



17.   Revocation of Agreement. You acknowledge and understand that you may
revoke this Agreement by sending a written notice of revocation to Sherry
Whiteley any time up to seven (7) days after you sign it. After the revocation
period has passed, however, you may no longer revoke your Agreement.



18.   Entire Agreement. This is the entire Agreement between you and the Company
with respect to the subject matter of this letter and supersedes all prior
negotiations and agreements, whether written or oral, relating to this subject
matter. You acknowledge that neither the Company nor its agents or attorneys,
made any promise or representation, express or implied, written or oral, not
contained in this Agreement to induce you to execute this Agreement. You
acknowledge that you have signed this Agreement voluntarily and without
coercion, relying only on such promises,

Page 5 of 6
Intuit Confidential



--------------------------------------------------------------------------------



 



    representations and warranties as are contained in this document and
understand that you do not waive any right or claim that may arise after the
date this Agreement becomes effective.



19.   Modification. By signing below, you acknowledge your understanding that
this Agreement may not be altered, amended, modified, or otherwise changed in
any respect except by another written agreement that specifically refers to this
Agreement, executed by your and the Company’s authorized representatives.



20.   Governing Law. This Agreement is governed by, and is to be interpreted
according to, the laws of the State of California. If any term of this Agreement
is deemed invalid or unenforceable, the remainder of the Agreement will remain
in full force and effect.

If this Agreement accurately sets forth the terms of your separation from the
Company and if you voluntarily agree to accept the terms of the severance
package offered please sign below on your Termination Date and return it to
Human Resources.



    PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF KNOWN AND
UNKNOWN CLAIMS.

     

  Sincerely,
 
   

  /s/ STEPHEN M. BENNETT

 

--------------------------------------------------------------------------------

 

  Stephen M. Bennett

  President and Chief Executive Officer

  Intuit Inc.



    REVIEWED, UNDERSTOOD AND AGREED:

         
 
  /s/ DANIEL L. MANACK   Date: 2/13/04

 

--------------------------------------------------------------------------------

     



    DO NOT SIGN PRIOR TO YOUR TERMINATION DATE

Page 6 of 6
Intuit Confidential